DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date for this application is June 7, 2018 from provisional application number 62/681,697.

                                               Sequence Listing
Sequence listing was accepted on December 8, 2020

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 is considered by the examiner. 
The page number has been added for cite number 16.

         Drawings
The petition to accept colored drawings under 37 CFR 1.84(a)(2) received on December 7, 2020 was granted on September 2, 2021.  

                                                    Specification
Table 5 on page 59 appears to show a table in landscape orientation.  According to 37 C.F.R. 1.52(a)(1)(iii), all papers should be written on one side in portrait orientation.  If the application goes to issue, and if the printer is not able to accommodate the table in landscape orientation, Inventors may need to come in with corrected tables on short notice. No change is required at this time, however Inventors are put on notice that this may become an issue at publication.

Status of the Claims
	Claims 18 and 21-63 are cancelled; claims 1-17 and 19-20 will be examined on the merits.

Claim Objections
Claim 16 is objected to because of the following informalities:  The term “steps” should be in the singular form because it is referring to one step.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites “regeneration agent” which is not disclosed in the specification.  Page 16, lines 14-17 describes improving absorption of a carbon source, minerals or other factors, for example regeneration agents, transformation agents, etc.  Pages 4, 7 and 19 mentioned the term, but there is no list of regeneration agents.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The terms "n times" in claim 1, line 7 and claim 20, line 8 are relative terms which render the claims indefinite.  The term "n times" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification at p. 18, lines 11-13 describes culturing the explant in liquid medium then culturing under solid condition for 20-45 days and whole process (liquid or solid) may be repeated “n number of times (e.g., 2, 3, 4, 5 or more times)” but fails to disclose until the emergence of leaves suitable for regeneration.

Claims 13 and 15 recite the limitation "said enzymes".  There is insufficient antecedent basis for this limitation in the claim.

In claim 19, the term “regeneration agent” is not defined in the specification.  It is unclear what ingredients are considered regeneration agent.  Is it at least one or all of the following ingredients: any basal salt medium, any growth regulators, any macronutrients, any micronutrients, any amino acids, any nitrogen supplements, any vitamins, any organic supplements, any solidifying agents and any carbon source?

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the cell wall disrupting agent may be present in the solid culture medium only towards the end of the culturing of the solid culture medium (see p. 17, lines 1-4 of specification).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richez-Dumanois et al (Agronomie, EDP Sciences 1986, 6(5), 487-495 including English translation 22 pp.) in view of Weber et al (Plant Cell Rep (2003) 21:475-482), further in view of Jones (Master of Science Thesis 1979, pp. 1-46 and 82-85), further in view of Bhojwani et al (Chapter 12 Protoplast isolation and culture, Studies in Plant Science, Vol. 5, 1996, pp. 337-372), and further in view of Dias (US Patent 9,528,097 B2).
The claims are broadly drawn to a method of in vitro propagating Cannabis comprising culturing Cannabis plant part meristem on solid culture medium to obtain an explant; subjecting the explant to a cell wall disrupting agent; and culturing the explant in liquid medium where optionally steps (a) - (c) are effected for 1 to n times until emergence of leaves suitable for regeneration.
The “n times” will be interpreted as at least “2 times”.
The “regenerating agent” will be interpreted as at least one or more ingredients in the plant regeneration medium, for example, any basal salt medium, any growth regulators, any macronutrients, any micronutrients, any amino acids, any nitrogen supplements, any vitamins, any organic supplements, any solidifying agents and/or any carbon source.
Richez-Dumanois teach a method of in vitro propagation of Cannabis sativa plants.  Seeds were sown and grown on vermiculite (p. 6, 1st para. of English translation).  The seeds grew into seedlings (claim 9).  Terminal and axillary branches (which would include the stem) comprising of meristem were collected from 6-week old mother plants which are mature plants in vitro propagation of cuttings.
Richez-Dumanois do not teach subjecting the explant with a cell wall disrupting agent, consisting of chemical, enzyme (pectinase, cutinase and combination thereof) and physical treatment; plurality of enzymes; enzyme is a sub-lethal concentration; step (c) is performed while shaking, for 5-30 days; removing leaves and necrotic regions from the explant between steps (a) to (c); and step (a) is devoid of cell wall disrupting agent; emergence of leaves for regeneration by rooting and acclimatization.  Richez-Dumanois further do not teach Cannabis regeneration in tissue culture in a solid medium comprising at least one regeneration agent and cell wall disrupting agent where in the regenerable Cannabis explant is meristem on solid medium to obtain an explant; subjecting the explant with cell wall disrupting agent; and culturing the explant in liquid medium and optionally 1 to n times according to steps (a) to (c) until the emergence of leaves suitable for regeneration.  It is noted that the term “optionally” is interpreted that the steps (a) to (c) until the emergence of leaves suitable for regeneration may not occur.
Weber teach Agrobacterium-mediated transformation of sunflower with macerating enzymes.  Whole achenes were imbibed in water for 30-45 minutes then dehusked and sterilized for 5 minutes under vacuum followed by 15 minutes of stirring (p. 476, col. 1) (claim 2).  Cotyledons, radicle and leaf primordia were removed to expose the meristem from the seeds after germination (p. 476, col. 1) (claim 1(a)).  Explants were imbibed in Agrobacterium suspension for 15 minutes.  The explant was transferred to BGA medium supplemented with BAP, IAA, GA and Gelrite or agarose (solid medium) for 3 days (p. 476, col. 2) (claim 16).  Macerating enzymes, cellulose, pectinase and macerozyme were applied to explants by vacuum infiltration (p. 476, col. 2) (claims 1(b), 13).  After 4 weeks of selection, developing shoots were cut and transferred to SE medium (p. 476, col. 2).  After 4-6 weeks of culture, 
Jones teach a method of protoplast fusion of Cannabis sativa with Lycopersicon esculentum (tomato).  Prior to the protoplast fusion, seeds of Cannabis ‘Afganistan’ were culture on medium comprising of agar devoid of cell wall disrupting agent (solid media comprising of see Appendix 2 at pp. 79-80) (p. 14) (claims 1(a)-(b), 16).  The media comprise of B5 or MS major and minor elements and vitamins (regeneration agent) (p. 14).  Combination of hormones and amino acids were used to generate organs (regeneration agent) (p. 14).  For protoplast isolation, cotyledon, young leaves (less than 3 months old) and old leaves (greater than 3 months old) were cut into 5-10 mm pieces and placed in enzyme mixture (p. 15, 1st para.) (claim 1(b)).  The enzymes comprise of a combination cellulose, pectinase and maserase or pectinase and driselase, also known as cell wall disrupting agent (Table III at p. 26) (claims 12-14).  The enzymes were suspended in an osmotic solution (chemical) and stirred (physical) for at least 10 minutes (liquid medium) before being filtered (claims 1(b)-(c), 3, 4, 12-14).  10% sorbitol containing 1% MgCl2, 1% KH2PO4, 1% pectinase and 1% driselase showed in best results (p. 19 and Table III).  Protoplast of Cannabis and tomato were mixed together in a polyethylene glycol solution and agitated.  This solution is in a liquid medium (p. 16) (claim 1(c)).
Bhojwani teach protoplast isolation and culture.  Any part of the plant tissue may be used for protoplast isolation as long as the plant cells have not lignified (p. 338 bridging p. 339) which would include plant part comprising of meristem.  Pre-enzyme treatment of the leaf by peeling the lower epidermis and float the leaf pieces in the enzyme solution then vacuum infiltration is effective (p. 340 bridging p. 341).  Agitation (physical) of the incubating mixture with the enzyme improves protoplast yield (p. 341) (claim 12).  Cellulase and pectinase are essential enzymes in isolating protoplast (p. 341) (claims 12-14).  The plant tissue is incubated in the enzymes solution for a period of time then debris is removed through a metal or nylon sieve (p. 344 at 12.2.2.)  Cutinase is used for removing leaf epidermis (p. 341) (claim 15).  Osmoticum is added in the enzyme solution (p. 343) (claim 12 chemical).  For purification the plant cells are centrifuge at 100 x g for 5 minutes (p. 344 at 12.2.2.)  The culturing of protoplast in liquid medium is preferred because some plant species will not divide in agar medium; osmotic pressure of medium is effectively reduced after a few days of culture; and if the protoplast produces toxic substances that could kill the healthy cell then it would be easier to change the 
Dias teaches cell wall degrading enzymes include cutinase and pectinase (col. 6, lines 32-45) (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Richez-Dumanois to use macerating enzymes (cell wall disrupting agent) to meristem as taught in Weber.  Weber teaches the combined treatment of cellulose and pectinase (macerating enzymes) resulted in the breakdown of the cell wall which increased uniformity in GUS positive shoots including the meristem (p. 478 and Table 2).  Weber concluded this statement, “In this context, our results suggest a tissue-specific transformation when macerating enzymes are applied - i.e. the preferential transformation of meristematic cells which are involved in the regeneration of plants.”  Thus, the application of macerating enzymes can aid in regenerating plant part comprising of meristem.  Richez-Dumanois further teaches that terminal and axillary branches comprising of meristem when isolated stimulates the growth of the meristems within 1-2 weeks of culture (p. 11, 3rd paragraph).  
Although, Weber does not specifically teach cannabis, the skilled artisan would have expected success in substituting the sunflower plant for the cannabis plant in Richez-Dumanois because of the importance of Cannabis for its high value in fiber and oil extraction.  The skilled artisan could substitute the meristem of the sunflower with the terminal and axillary branches including the meristem of the Cannabis then apply the cell wall disrupting agent to break down the cell wall and finally regenerate the explant into a plant.
A person of ordinary skill in the art would have has reasonable expectation of success before the effective filing date of the claimed invention was made to modify the methods of Richez-Dumanois in view of Weber so as to include a further step of subjecting the protoplast with cell wall disrupting agent as taught in Jones because Jones teach the use of cell wall disrupting agent is known to break down cell wall and release protoplasts.  Richez-Dumanois teach in vitro propagation of Cannabis terminal and axillary branches comprising of meristem.  Weber teaches applying cell wall disrupting agent to the meristem.  A person of ordinary skill would have reasonable expectation of success because Jones teach subjecting a cell wall disrupting agent specifically pectinase and driselase show the best result of 103 to 106 number of cells/ml (p. 19, lines 2-4). 
The skilled artisan would have expected success before the effective filing date of the claimed invention was made to modify the method of Richez-Dumanois in view of Weber and in vitro propagation of terminal and axillary branch comprising of meristem of cannabis plant stimulates growth of explants after 1 to 2 weeks of culture (p. 11 of English translation).  Weber teaches applying cell wall disrupting agent to the meristem.  Thus, the person skilled in the art would have found it obvious to make the substitution because the skilled artisan would have predicted that the cell wall disrupting agent could be applied to meristem tissue to breakdown the cell wall.
The skilled artisan would have expected success in substituting Dias cell wall degrading enzyme, cutinase because Bhojwani teach that cutinase is used to remove cell wall.  Dias teach that cutinase is a cell wall degrading agent.  Weber, Jones and Bhojwani teach that a combination of enzymes were used to break down cell walls (Weber at p. 478; Jones at pp. 15 and 26; and Bhojwani at pp. 341-342).  A person of ordinary skill in the art would have found it obvious to make the substitution because the combination of enzymes such as pectinase and cutinase could easily break down the cell walls. 
Although none of the references teach the method of claim 1 where step (c) is performed for 5 to 30 days.  Richez-Dumanois teaches the proliferation of young shoots occur after 3 weeks of culture with growth regulators (p. 12).
Although none of the references specifically teach in claim 11 of removing leaves and necrotic regions from the explant between steps (a) to (c) of claim 1, it would have obvious to remove any excess and necrotic regions from the explant to reduce the pest and/or diseases that may be harboring in the explant and allowing access of culture medium and cell wall disrupting agent to the explant.
Although none of the references teach regenerating Cannabis is solid medium with a cell wall disrupting agent, a skilled artisan would have expected success in substituting a solid medium over a liquid medium because a solid medium would not have vitrification problems, solid medium could support explants such as shoots, and overall convenience.  The person of ordinary skill in the art would have found it obvious to make the substitution because an ordinary skilled artisan would have selected a solid medium for the ease in use and control.  The explant of choice in micropropagation is important, i.e. for protoplast culture, liquid medium is preferred while shoots, meristem or roots solid medium is preferred.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention.  Thus, 

Conclusion
	No claims are allowed.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661